Bruce J. Terris: -- which is the last of the cases which should -- which are being argued in these series of six contempt of Congress cases. In the appendix, we have set forth principal contentions made by both various petitioners in the six cases, and by the Government, and the places in the briefs where these contentions are made.
Speaker: Which cases that are made –-
Bruce J. Terris: It's Gojack, number 128. It's the last – it's the last page that folds out. As it can readily be seen from the appendix, many of the contentions are repeated often several times in the different cases both by the petitioners and by the Government. And in order to avoid constant repetition, my colleagues and myself have divided the legal arguments which do not depend primarily on the various facts of the different cases between ourselves. I will cover the issue.
Earl Warren: What does that appendix contained? We don't have it here. We only have the cases distributed that are for this week. What are some point are you're making in connection with it?
Bruce J. Terris: Well, all -- the only -- only point I'm making is that I'd like to divide three -- three of the arguments, the legal arguments which don't depend on the -- on the facts of the -- of the different cases between ourselves, so that we don't repeat in each of the cases in which there are --
Earl Warren: No, no. I don't mean that. You're talking about the appendix (Voice Overlap) some other case and we don't have that distributed. What -- what --
Bruce J. Terris: The only point I was making was that it -- I'm sorry, if you have the appendix before you, you would make it a little easier to point out just which of the issues were divided. That's all Your Honor. We're not making any --
Earl Warren: Alright.
Bruce J. Terris: -- substantive contention from --
Earl Warren: Very well --
Bruce J. Terris: -- from the appendix.
Felix Frankfurter: Next time you have a situation in putting the first point that is (Voice Overlap) --
Bruce J. Terris: Yes sir. The difficulty was, Your Honor, we didn't know all the contentions that we're going to make either ourselves or with the various petitioners. I will cover the issue whether the Committee -- whether a congressional committee must have probable cause in order to subpoena a witness to testify before it. And I also hope at the end of my argument to discuss the contention that the indictments were invalid, because they failed to specify the precise subject under inquiry. Mr. Maroney will argue the -- the issue whether the indictments were invalid because the Government employees on the grand jury are alternatively whether the petitioners in these various cases were entitled to hearing.
Earl Warren: Well, do you argue in this case?
Bruce J. Terris: No. That will be in -- that will be in the Russell case, Your Honor.
Earl Warren: Would that mean that you're not going to take up all the issues that are in this case here? You're going to leave us down to the sixth case before you --
Bruce J. Terris: Well, the Russell case is the second (Voice Overlap) --
Earl Warren: Will you tell us what the issues are in this case that's in our procedure?
Bruce J. Terris: Well, the Russell case Your Honor is the second case and Mr. Raul (ph) in his brief also says that he will leave his argument on that issue to the Russell case and then we have -- and we have done the same here of course as it mentioned in oral argument or in his brief except for the rely on the brief in the Russell case.
Earl Warren: But as to those cases here today, we will hear the arguments on all the issues and not -- and not leave some of them to subsequent cases. That's a procedure we must follow.
Bruce J. Terris: Well, the Russell case is the second one, Your Honor.
Earl Warren: Yes.
Bruce J. Terris: And according to the -- to the substantive contentions which are made by the petitioner in this case and the one which is relied on entirely in oral argument and almost entirely in his brief. And that is his contention that the Fourth Amendment was violated because the Subcommittee did not have probable cause in order to sub -- to subpoena him to appear before it. We submit first, the petitioner cannot raise this contention since he did not make it at the time he appeared before the Subcommittee. In our view, a witness before a congressional committee can raise its trial for contempt only the issues which he raises before the Committee itself. And we believe that the only exceptions concern the elements of the crime which the Government must prove of course at the trial for contempt whether the witness raises them before the congressional committee or he does not.
Hugo L. Black: May I ask you if that doesn't necessarily almost lead to the necessity for a witness as distinguished from a defendant carrying a lawyer with him when he goes to the Committee?
Bruce J. Terris: We are as a matter of practice. His witnesses, I think almost 100% of them do have a lawyer with them. And of course in this case, the petitioner did a very distinguished lawyer.
Hugo L. Black: Well, as a matter of fact, if you're talking about this particular type of witness, but there are many witnesses that go before committed. They are -- they have their legal rights waived because they don't have a lawyer.
Bruce J. Terris: We --
Hugo L. Black: Maybe of some (Inaudible) to the charge that they're really not investigating but tried.
Bruce J. Terris: Well, Your Honor, presumably, if the witness does not expect to -- to answer all the questions, he will bring a lawyer. But this -- this contention which I've just made is not -- is not a novel one. It has been held in numerous decisions by this Court, only last term on the Deutch case.This Court, we believe, made the exact distinction between elements of the crime and other issues, because in the Deutch case, the Court held as it earlier held in the Barenblatt case that a witness cannot raise at his trial for contempt the issue that he was not apprised of the pertinency of the questions, unless he questions the pertinency of the questions when he appears before the Committee. And on the other hand, in the Deutch case, the Court held that since the contempt of Congress statute explicitly provides that the Gov -- that the questions must be pertinent but the Government is required to prove the actual pertinency of the questions to the subject under inquiry, even though the witness makes no objection on the ground of pertinency when he appears before the Committee. I like to develop this contention at some length --
Felix Frankfurter: Before you start this, I'd like to -- of what's going with Justice Black's question from a different point of view not joining, but I ask you a question in reference to it. Are we dealing with the immediate case before us on the assumption of the Un-American Committee investigations to present legal questions ad hoc as it grow with reference to that Committee? Is there going to be -- is that being build up with jurisprudence specially with reference to Un-American Committee investigations or are we talking about Congressional investigations?
Bruce J. Terris: I assume the latter, Your Honor.
Felix Frankfurter: That I suppose (Voice Overlap) then your answer to Justice Black's question is inadequate. If you say in these cases, witnesses have -- 100% of them have lawyers. That doesn't reach my concern of what the scope, the right, the power, the constitutional power, and the constitutional limitations of Congressional Investigations not Un-American Committee Investigation.
Bruce J. Terris: Your Honor, in -- in our view, it doesn't depend on the -- on the kind of Committee here and I'd say --
Felix Frankfurter: Alright. Your answer isn't adequate or it doesn't meet Justice Black's question if I may say so.
Bruce J. Terris: Well, I -- I suppose that ultimately we come down squarely on the whole line of cases which this -- which this Court has decided.
Felix Frankfurter: But not with reference to this Committee.
Bruce J. Terris: No, Your Honor. We get in reference -- in reference --
Felix Frankfurter: Very well. Then I'm --
Bruce J. Terris: I will say the most of the cases do involve the Un-American Activities Committee because that is the -- that is the area of course where the litigation is --
Felix Frankfurter: Well that's -- that --
Bruce J. Terris: -- has a reason.
Felix Frankfurter: Then the -- the volume of questions that have come up but we've had other Committees. This isn't the first time that these questions arise. There been Congressional investigations in the very first Congress, in the very first session of the very first Congress.
Bruce J. Terris: Well, of course --
Felix Frankfurter: And certainly, I don't have to tell you. There's been litigation in this Court and decisions dealing with investigations long before anybody ever thought of the Un-American Committee.
Bruce J. Terris: Of course the rationale for -- for requiring the witness to raise his objections is that even -- even if the Committee has satisfied objections which he later may set a trial, it's perfectly obvious that he would not have testified. He would have been in contempt anyway. And this rationale is -- is explained very clearly in the Bryan case in 339 United States which involved the question of a quorum. And there, the court held that a witness could not raise the issue of a lack of a quorum when he was tried for contempt, when he did not raise this issue before the Committee.
Felix Frankfurter: The purpose of mine eventually is to understand whether you're going to limit yourself to the series of cases that have come before us and now before us arising out of the Un-American Committee investigation, all you've been talking about the constitutional powers and limitations upon Congressional investigation.
Bruce J. Terris: Well, insofar as my -- this discussion of course is a procedural question, and this as to whether a witness must raise before the Committee itself his objections.
Felix Frankfurter: You continue to say “the Committee”. I'm saying (Voice Overlap) --
Bruce J. Terris: Well, I know. And when I say “the Committee” I didn't mean this Committee.
Felix Frankfurter: Alright. A Committee of Congress --
Bruce J. Terris: A Committee, right.
Felix Frankfurter: Well, that pertains to utility company or to General MacArthur's dismissal if he was dismissed or retirement whatever the phrase is with respect to him or whether it's a reference to Senator Thurman's perspective committee inquiry or all of multitude of subject matters that have been the subject of congressional investigations ever since the Sinclair military expeditions.
Bruce J. Terris: Exactly, Your Honor.
Felix Frankfurter: Alright.
Bruce J. Terris: To rephrase my statement, we think that a witness before any congressional committee --
Felix Frankfurter: Alright.
Bruce J. Terris: -- must raise his objections if he's going to rely on these objections (Voice Overlap) --
Hugo L. Black: The reason I asked you the question was, I assumed that it would have to apply to any committee and that would mean that the witness that's summoned before any committee, state or federal, would always, if they really protect their constitutional rights, bring a lawyer with them. If they have any claims to make. Those -- few laymen would know how to do it.
Bruce J. Terris: It may well be Your Honor that the -- that they waive their rights if they -- if they don't bring a lawyer and therefore -- did not know with them. But that is the holding of -- of this Court in numerous cases. As I say, before grand juries for example in Hale and Henkel, the court held that a witness at his trial for contempt couldn't argue that he couldn't produce the documents because he haven't said this when he -- was asked for the documents at -- at that time.
Hugo L. Black: Well, was that you -- it's your contention to that is framed as a general rule that no witness before a Committee can never raise any objection or what's asked? If he didn't raise it before the Committee, is there a moment to ask him?
Bruce J. Terris: I think that's right Your Honor. But the exception which I've indicated of elements of the crime --
John M. Harlan II: Now, does that qualify that the theory (Inaudible)?
Bruce J. Terris: I think that is certainly -- that's one of the theories. The Bryan case has two theories. That is one of them. The second one is that he -- that the witness would not have testified or produced the documents even if the Committee had -- had rectified the -- the situation because he relied on entirely different contentions. And that of course applies regardless of whether it's the kind of objection which can be rectified. For example, in the Ollman case which concerned a grand jury, this Court gave the -- a very summarily dismissed First Amendment contentions which I assume would have been very hard to rectify in the ground that they were not raised at the time that the witness was asked to testify.
John M. Harlan II: (Inaudible)
Bruce J. Terris: It could not have been rectified or it could have been rectified. Well, they could have explained to the witness the -- the information for which the basis which they had call them. They presumably could not -- if I understand Mr. Rauh's contention correctly, he thinks that even if this evidence had been explained to the witness that it would not have been sufficient. Of course, we disagree with that. In this contention which we -- which I've just made concerning the Fourth Amendment, was applied by this Court in the McFall case only last term. And there, the witness contended that the subpoena duces tecum violated the Fourth Amendment. And this Court held that if the witness “was in doubt as to what records were required by the subpoena or founded unduly burdensome and founded to call for records unrelated to the inquiry. He could and should if so advice the Subcommittee the court then cited the Bryan case which of course stands for this precise proposition.
Earl Warren: Well, he does have some information, does he not in subpoena duces tecum, but if you just pull him off of the street or pull him out of his -- out of his chair in his newspaper office and take him to the -- take him to the Committee, he doesn't have any information. Does every -- does every witness who subpoenaed without knowledge of what -- what he's going to be up against in the Committee have to -- have to bring a lawyer or forfeit every right to contest any -- any invasion of his constitutional rights before the Committee? Is that -- did you go that far?
Bruce J. Terris: We go -- Your Honor, we do think that he has to raise all his objections which are not elements to the crime. However, I'm addressing myself to your point, the subpoena duces tecum gives him information. I don't think he gives him anymore information than this subpoena does. It tells him what records to produce, but it doesn't tell what basis that -- that request is made. I think those two situations are -- are virtually identical.
Felix Frankfurter: Now the witness who is summoned to appear in court, know what he's going to -- he's going to be asked to testify about?
Bruce J. Terris: No. And of course -- we think (Voice Overlap) --
Felix Frankfurter: We're actually told what -- why he's being summoned?
Bruce J. Terris: You Honor, we think that -- that -- that if anything the congressional committee has bro -- has broader power to have inquiry then it would be an ordinary case in the court.
Earl Warren: But the witness does know when he goes into a judicial proceeding that there is either -- that there's indictment on file that the person who is charged with certain crime, what the crime is and he knows that he is being -- being called by the prosecution or the defense with relation to that -- to that crime, does he not?
Bruce J. Terris: Well --
Earl Warren: And nothing more. It can't go beyond that --
Bruce J. Terris: Except --
Earl Warren: -- that he knows, doesn't he?
Bruce J. Terris: Of course, this Court is required that before a witness has to answer, he has to be told what the subject under inquiry is if he's in doubt. So before he makes any answer, he is told just as clearly, perhaps more clearly and probably more clearly than he would in a criminal case where the indictment may frame the outside limits of what he might be asked, but he certainly has no real idea of what's going to be in the imagination if he's the prosecutor, the defense attorney, certainly on cross-examination.
Earl Warren: And those can only be within the scope of -- of that offense and -- and whatever testimony he gives but here, there are no limitations rather if you're theory is correct.
Bruce J. Terris: Well, of course the questions have to be within the authorizing resolution of the Committee at first. Second, they have to be within whatever subject under inquiry as stated to it, so there are very definite limitations on what kinds of questions can be asked.
Felix Frankfurter: It could be -- this is the threshold question where they can ask, whether he must have the Committee justify to him why they issued a subpoena --
Bruce J. Terris: Precisely, Your Honor.
Felix Frankfurter: -- to him in an investigation which is defined by the congressional authorization to that committee.
Bruce J. Terris: That's right, Your Honor. Now, I'd like to turn to whether the petitioner did raise the Fourth Amendment contention because Mr. Rauh seems to think that the Government is in -- inconsistent on this point in -- in its brief. First of all, the Fourth Amendment is never mentioned by the petitioner either in a -- during his testimony executive session or in public session. Now the closest he comes are two statements, one which is on page 84 of the record and the other is on page 89. On page 84 of the record, the petitioner says, "I failed to see why I'm involved in this hearing which the chairman said Wednesday stems from the Burdett testimony." And then on page 89 in his prepared memorandum objecting to the hearing, petitioner says, "I'm involved in these hearings as a victim of accident." And then he goes on to explain on the same paragraph that the Committee had no basis for subpoenaing him. And this contention concludes in the last sentence of the paragraph by saying, "It appears to be just another step in the campaign to discredit the paper for which I work."
Speaker: What do you mean?
Bruce J. Terris: The second -- the second group of quotation --
William O. Douglas: Yes, but what page?
Bruce J. Terris: -- rather was page 89 (Voice Overlap) --
William O. Douglas: 89?
Bruce J. Terris: -- from the record. 89.
William O. Douglas: 89.
Bruce J. Terris: And the first was --
William O. Douglas: Yes, I've found the first (Voice Overlap) --
Bruce J. Terris: It's the first full paragraph on page 89.
William O. Douglas: Yes, I see it now, thank you.
Bruce J. Terris: We think that these contentions are clearly part of petitioner's First Amendment arguments which he made very strongly at the executive sessions, repeated in the public session and all through the judicial proceedings. We agreed that the petitioner does raise the issue of probable cause under the First Amendment. And I think perhaps that's the difficulty that -- between the Government and Mr. Rauh. We agreed that he raised the First Amendment contention including this probable cause, but we think that there's a substantial difference or there maybe a substantial difference between what the First Amendment requires and the Fourth Amendment requires, assuming as Mr. Rauh does that the Fourth Amendment would require the same re -- with the same kind of proof in order to call a witness before a congressional committee as it would be necessary for a police officer to make an arrest to research. Now, of course, we don't, we don't agree with that statement of a substantive law.But if that -- but if Mr. Rauh is correct on that proposition. Then there is a substantial difference, we believe, between the First Amendment and Fourth Amendment requirements. At the least, we think petitioners vague objection which does not even mentioned the Fourth Amendment. It's not the kind of clear unambiguous objection which this Court required in Deutch and Barenblatt cases in order to raise issues before a congressional committee. I now would like to consider petitioner's contention assuming that he did properly raise the Fourth Amendment before the -- before the Subcommittee. In here, our argument is two-fold. First of all, we think that the Fourth Amendment does not apply the subpoenas to testify, while this Court is held in several cases that the Fourth Amendment does apply to subpoena duces tecum. We know of no case and petitioner has cited no case, indicating to certainly holding if the Fourth Amendment applied the subpoenas to testify. The Barenblatt, the Wilkinson and Braden cases, do mention probable cause, but read in context, it is perfectly clear that they mentioned probable cause as part of their discussion of the First Amendment and whether the Committee has a val -- has a valid legislative purpose.And -- and though petitioner cites numerous American and English cases, and the long history of arrest, searches and seizures, we think that they show merely as we of course agree that the Fourth Amendment applies to arrest and searches. We think there's a marked difference between arrests and searches and testifying before a congressional committee. And our second contention is that even if the Fourth Amendment did apply the subpoenas to testify, that it was not violated in this case. It seems clear that if the Fourth Amendment applies at all, it requires the congressional committee to have considerably less information in order to subpoena a witness to -- either to testify or to produce documents than as required for officers to make an arrest or search. For if the results that a search or arrest is without basis, personal rights are very substantially injured. On the other hand, if a congressional committee subpoenas a person who turns out to have no information on the subject which is under inquiry, the witness presumably will simply answer that he has no information. We do not to -- any vitally important interest is thereby violated. This distinction between the standard of probable cause to be applied under the First Amendment, the subpoenas has a contrast to that applied to arrest and searches, has been recognized by this Court in at least two cases. In the Oklahoma Press Publishing Company case versus Walling, which is in 327 United States, this Court held that the Fourth Amendment does apply to subpoena duces tecum issued by executive agencies. But the Court held that probable cause is satisfied in that circumstance if “The investigation is authorized by Congress, is for a purpose Congress can order and the documents sought are relevant to the inquiry.” And a similar standard was applied to subpoena duces tecum -- to a subpoena duces tecum to appear before a grand jury in Hale v. Hankel. We think that there is no possible reason to apply a stricter standard to subpoenas to testify than to subpoenas duces tecum even if the Fourth Amendment applies to subpoenas to testify at all. And if anything, the standards should be less strict as to subpoenas issued by a congressional committee than by an executive agency. Now tying the standards which were laid down by this Court under the Fourth Amendment in the Oklahoma Press case to the situation here, the Barenblatt case establishes that Congress has the power to investigate Communist activities. As we will show in the Liveright case, this investigation was within the authority conferred on the Internal Security Subcommittee by the Congress. And as I hope to show later, the questions which petitioner refused to answer were relevant, that is, they were pertinent to the investigation of Communist activities. And for these reasons we think that if the Fourth Amendment applies at all, that it was satisfied in this case.
Earl Warren: Mr. Terris, I understood you to say a moment ago that when a witness was asked these questions, all he had to -- had to do was to answer them and there'd be no harm done. Do you think that in this day and age when -- when we're so possessed -- so possessed of fear and dislike of the -- of the Communist Party and its activities that if the -- if a Committee was to just pull a man off of the street and say, “Are you a Communist?” And he says, “No.” Do you think that would not -- that in itself would not be any great injury to him?
Bruce J. Terris: Well, Your Honor, I -- I think the injury certainly would not be nearly as grave as when a person is illegally arrested, his home is illegally searched. Congress for example could -- has --
Earl Warren: Sometimes, they illegally search a man's place and they don't get anything. And sometimes you'd find the same situation here with witnesses. They'd asked him questions that wouldn't -- that wouldn't harm anybody, but if they just took a man off the street as you contend to have the right to do and without any knowledge or information concerning him without any showing of any kind, they just bring him in before -- before a Committee and the American public and say, “Are you a Communist?” Would he answer -- would his answer “no” save him from public harm?
Bruce J. Terris: Well, Your Honor, I -- I assume by your question to what did -- that you think the implication, the possible implication that the public would read -- would get from that kind of a question even though it was answered by -- by “no” is that this man was a Communist.
Earl Warren: Yes.
Bruce J. Terris: Well, without even calling him, the congressional committee could put out a report that said he was a Communist and presumably, he would have no legal recourse.
Earl Warren: That's true. And they could commit -- they can commit all kinds of libel that they want on the floor of the -- floor of the Congress, but does it mean that because they can do that, they can -- they can otherwise discredit and downgrade people in any other way that they want? Does it follow?
Bruce J. Terris: I don't think that -- I don't think that the theory in this kind of situation -- they asked him a question --
Earl Warren: I wasn't talking about (Voice Overlap) exactly what this was -- I was trying to just probe a little of your statement that they could ask him any question they wanted and all he had to do was answer. And if his answer was negative, why he wasn't harmed? I ask you within this -- the setting of these hearings. If -- if a man's answer is, “No, I'm not a Communist.” Would leave him uninjured be -- before the American -- before the American public -- publicized --
Bruce J. Terris: I think --
Earl Warren: -- as these things are.
Bruce J. Terris: I think, maybe one of the problems we're having is that we do -- we do not make the contention that a person can be asked a question, “Are you a Communist?” with absolutely no basis. We think the Court has suggested it. It is not held but it is suggested in the Barenblatt and the Wilkinson and Braden cases, that there has to be some basis for asking that kind of a question.
Earl Warren: ( Voice Overlap)
Bruce J. Terris: Our contention is the Fourth Amendment doesn't apply.
Earl Warren: As applied to him, as applied to this witness, or as applied to their general power to investigate Communism which --
Bruce J. Terris: You mean was it was a'pplied to petitioner?
Earl Warren: Yes.
Bruce J. Terris: Just any idea of some -- we say that this Court has suggested, it is not held but it's suggested there has to be some basis to ask any witness including Mr. Shelton.
Earl Warren: Well, you accept that then that they must have some -- have to make some showing in order to -- in order to ask a question of a witness such as we have under review here.
Bruce J. Terris: We think that that's what this Court has suggested. We have not argued --
Earl Warren: Well --
Bruce J. Terris: -- the contrary.
Earl Warren: Well not --
Bruce J. Terris: It does not held --
Earl Warren: You're here arguing a certain position and you arrive at certain conclusions. Can't we test them? How far you want -- how far you want to go
Bruce J. Terris: (Voice Overlap) --
Earl Warren: -- and I merely ask you if you'd go that far?If you don't, I want to ask you another question. If you say you do, I think I'm, too.
Bruce J. Terris: The contention which we are making here is that we have satisfied, that the -- that the Committee satisfied the standards which this Court suggested in the Barenblatt, Wilkinson and Braden cases.
Earl Warren: And you won't --
Bruce J. Terris: That is our contention.
Earl Warren: -- you won't answer my question as to -- as to whether the Committee can -- can pull a man off of the street and without any showing to the witness, say to him, "Are you a Communist?"
Bruce J. Terris: Well I -- I think this Court's holdings on the three cases I've mentioned do indicate that since you are balancing various factors in weighing the public and private interests involved that it is relevant. What kind of a -- of a public interest, the Governmental interest is -- is involved?
Earl Warren: Alright, now you accept that --
Bruce J. Terris: And for that reason cause -- and for that reason cause does have -- certainly it's irrelevant.
Earl Warren: Do you accept that that is your responsibility then in this and every other case of -- of -- of this kind.
Bruce J. Terris: That's correct Your Honor (Voice Overlap) --
Bruce J. Terris: Alright now -- now what kind of a showing do you think must be made to justify it?
Bruce J. Terris: Well, one of the difficulties we have with Mr. Rauh's that I think in verbal form, it doesn't appear that there's much difference between our two standards. We think that there has to be a reasonable basis but a basis that a reasonable man could form a judgment on. A reasonable basis for believing that the witness has information which is a value to the Committee, that is, whatever it is investigating of a particular time. Now, Mr. Rauh seems to have phrased in terms of probable cause to believe that the witness has information. In Braden case, this Court held the probable cause and reasonable ground mean the same thing, so I -- I think probably the -- certainly in verbal terms, we're very close to being in agreement. He's also said that our argument is that there has to be a likelihood. I'm not quite sure even how -- what's the difference of this between a likelihood and a reasonable basis. I --
William J. Brennan, Jr.: Mr. Terris, could you tell me how much of a disclosure to the witness of these cases that's been made.
Bruce J. Terris: Well, I think that is the -- that is really the main disagreement that we have with the petitioner, not -- not so much -- what the -- how much information, but whether the -- whether the courts are supposed to have a full review of the information which is presented.
Felix Frankfurter: Mr. Terris, I find it difficult to understand why you don't say that it is within the constitutional power of Congress to conduct investigation which results in damage to perfectly innocent citizens. But which there is no judicial power release, why don't you say that?
Bruce J. Terris: We --
Felix Frankfurter: Isn't that a fact?
Bruce J. Terris: Let -- let me -- let me -- let me talk --
Felix Frankfurter: Isn't that a fact that comes, that people may draw inferences from questions that of the court which are within the constitutional power of Congress to put and for which there is no judicial (Inaudible).
Bruce J. Terris: Certainly, Your Honor.
Felix Frankfurter: Why don't you say that plainly?
Bruce J. Terris: Because that -- that's --
Felix Frankfurter: It is correcting all the abusive which Congress may exercise in its constitutional authority.
Bruce J. Terris: Yes -- why I do -- that of course is phrased much better than I would have.
Felix Frankfurter: But that's the question of phrasing it's the question of conduct.
Bruce J. Terris: The Barenblatt case results are ultimately in that -- in that kind of thing, the witness can be asked questions and whether --
Felix Frankfurter: That's one of the prices that citizens pay in courts before committees and they've always paid them. And the question is what other limits to a judicial relief.
Bruce J. Terris: My difficulty Your Honor is -- is whether -- that -- that statement can mean any type of harm. I think that's what the --
Felix Frankfurter: Well --
Bruce J. Terris: -- Chief Justice was -- was directing himself to and we -- and the -- in Barenblatt and then again in Wilkinson and Braden, the Court --
Felix Frankfurter: Of course, this Court has judicial review of the procedure of Congress. There are limits to what -- to the power of that Congress. This Court had said it has power and it has limitations upon its power. But is there any doubt that innocent people have involved before committees of Congress from the beginning of time and asked questions which may do them harm in their -- in their community or among their friends or among the ignorance or among the life for which there is no judicial relief.
Bruce J. Terris: No, there is no --
Felix Frankfurter: Alright.
Bruce J. Terris: I -- of course I do not (Voice Overlap) --
Felix Frankfurter: Perhaps that's a simple answer. Of the limit of something else again.
William J. Brennan, Jr.: Now to get back in answer to my question. My question was how much of the disclosure has to be made? I don't need to ask which you told me you and Mr. Rauh disagreed --
Bruce J. Terris: That's right.
William J. Brennan, Jr.: -- with that. But how much in disclosure do you think that's to be made?
Bruce J. Terris: We think that the -- that the Committee at the trial for contempt, has to present the basis on which it -- it exercise its judgment to subpoena the witness.
William J. Brennan, Jr.: At the trial for contempt.
Bruce J. Terris: That's right. And that --
William J. Brennan, Jr.: That suggest that they have no -- the Committee has no responsibility (Inaudible) disclosure to the witness at the appearance before the committee on the basis --
Bruce J. Terris: That's right Your -- and Mr. Rauh has never argued that they were required at that point to present their evidence.
William J. Brennan, Jr.: Well, I thought -- I thought he argued very forcefully yesterday.
Bruce J. Terris: Well he -- I -- I think --
William J. Brennan, Jr.: Exactly the (Voice Overlap) --
Bruce J. Terris: I think there may be a new (Voice Overlap) --
William J. Brennan, Jr.: I want to get your position clear. Your position is that they must have a basis before they can ask a question, a reasonable basis I think you said but that this disclosure of what that basis is, does not have to made to the hearing before the committee but it is only part of the Government's burden in an ultimate prosecutions for attempt, is that it?
Bruce J. Terris: Well I wouldn't quite phrase it that way.
William J. Brennan, Jr.: Alright, you can phrase it your way.
Bruce J. Terris: It is not -- we do not think that it is an element of the crime. We think this Court has indicated in Barenblatt and then Wilkinson and Braden. That it's one of the considerations to be weighed in considering the witness' First Amendment rights.
William J. Brennan, Jr.: What I am trying to get clear is where is it?
Bruce J. Terris: It's at the trial (Voice Overlap) --
William J. Brennan, Jr.: How do you say that the Government has an obligation at some point to make a disclosure of what the basis was, without -- at what point?
Bruce J. Terris: The trial.
William J. Brennan, Jr.: At the trial.
Bruce J. Terris: That's right.
William J. Brennan, Jr.: As a part of what?
Bruce J. Terris: But -- as part of proof that you -- in part -- it is part of considering --
William J. Brennan, Jr.: A proof of what element of the crime?
Bruce J. Terris: The Governmental interest under the First Amendment.
Potter Stewart: Its part of the proof that this was not exposure for exposure sake?
Bruce J. Terris: I don't think that's would -- Mr. Rauh's contention is, because I think that if he --
Potter Stewart: Well (Voice Overlap) we're talking about your contention --
Bruce J. Terris: Well, that's difficult if -- if I -- if I said that that was all that we have to overcome then presumably --
Potter Stewart: You would not be -- fully answering Mr. Rauh, I see.
Bruce J. Terris: We wouldn't but -- but beyond that, I think we have a much simpler answer and that is that Watkins and Barenblatt hold that we cannot look into the motives of the members of congressional committees, that's the reason I do not want to answer it quite so simply --
Potter Stewart: I see.
John M. Harlan II: Mr. Rauh very frankly stated yesterday. I assume your argument is the same. This probable cause argument was out of premise (Inaudible) within the compounds of this -- (Inaudible) pursuance of the legitimate congressional purpose.
Bruce J. Terris: That's right, You Honor.
John M. Harlan II: Yes.
Bruce J. Terris: He (Voice Overlap) he assumes that.
John M. Harlan II: That's the framework in which this whole probable cause issue is being -- well, we are not dealing with probable cause in terms of whether in some evidence, the Committee was (Inaudible) suppose your expedition. We're dealing with what is recognized by your opponent as being a legitimate congressional concern.
Bruce J. Terris: I think that's --
John M. Harlan II: The subpoena issue, pursuance of a legitimate congressional concern.
Bruce J. Terris: I think that's -- that's right, Your Honor. As I say, I think the --
John M. Harlan II: (Inaudible)
Bruce J. Terris: Well --
William O. Douglas: It seems to me that perhaps with your answer to Justice -- I don't want to beset you further than you are already beset.
Bruce J. Terris: That's quite alright, Your Honor.
William O. Douglas: Your answer to Mr. Justice Frankfurter seemed to suggest that the problem was to what extent a court will interfere with congressional committees. I didn't think that was in the -- these case or -- any of the cases at all, because simply --
Bruce J. Terris: No we --
William O. Douglas: -- no court -- as I see it with issue of an injunction that say, “You shall not do this”. Isn't our problem that the extent of which the Federal Courts will allow themselves to become implicated in unfair proceedings before congressional committees and send people to jail who -- that the Committee wants us to put in jail or wants the District Courts with juries to put in jail.
Felix Frankfurter: May I --
William O. Douglas: Isn't it -- isn't the question of the extent of which the Federal Judiciary should become implicated in -- in these congressional investigations, it seemed -- assuming arguendo that that stepped over the bounds of fairness. It was -- it was the idea of Mr. Justice Frankfurter, I think expressed in his separate opinion in the Wilkinson case or some case. I forgot the precise name of it. It's been running up a common thread throughout a lot of our opinions. And while we haven't squarely faced up to it, maybe this is the case that will cause us to face up to it.
Felix Frankfurter: Before -- may I ask a couple question with that so you can answer the fact, I'd like to know whether you think, this case has nothing to do with the scope, the right, the demand upon congressional procedures so that defiance of congressional request to answer may not be enforced to the criminal law.
William O. Douglas: Yes, there maybe two levels. One is where the -- the congressional inquiries beyond the scope of the Committee's authority. And I'm assuming that it is within the scope that Justice Harlan does that -- that it is relevant. The extent of which -- nevertheless courts should go or the -- should not go in lending their prestige, their imprimatur, their help to putting people in -- in prison backing up what maybe we assume arguendo is grossly unfair congressional procedures.
Bruce J. Terris: Your Honors, in -- in our view, the precise question is how far the courts are going -- going to interfere if you will restrict congressional inquiries.
William O. Douglas: No. But that -- but that's not the question could we -- no court is interfering. Congress has its own method of holding people in contempt.
Bruce J. Terris: But is a -- that --
William O. Douglas: Congress can put -- could put this man in prison for -- for failing to answer. We're not concerned with that. We're concerned with the issue (Voice Overlap) --
Bruce J. Terris: Of course there's judicial review of that too. Presumably this -- presumably, Congress couldn't put somebody in jail itself if it had no probable cause. If it could not put them in jail through the use of the court (Voice Overlap) --
Felix Frankfurter: That's on the Kilbourn case.
Bruce J. Terris: I assume there is no essential difference between which method.
William O. Douglas: Well, there is an essential difference because the power of Congress to -- to hold for contempt expires at the end of the -- of the Congress.
Bruce J. Terris: But the power of the Court's that we --
William O. Douglas: And here is -- this one is for 10 years.
Bruce J. Terris: But the -- the power of this Court to review the contempt proceedings in the -- in the Congress --
William O. Douglas: Well that's -- that's something that's never been adjudicated.
Bruce J. Terris: It has been adjudicated --
William O. Douglas: By a man who is committed by the -- by the senate --
Bruce J. Terris: Yes, in Kilbourn and Thompson.
William O. Douglas: Yes, but I mean I'm not sure that you could say that's an adjudication.
Bruce J. Terris: Well it -- it isn't adjudication that there is --
William O. Douglas: There maybe some justiciable question, yes.
Bruce J. Terris: That's right. They can go to court.
William O. Douglas: Yes.
Bruce J. Terris: That Congress that time was (Voice Overlap) power.
William O. Douglas: It's one thing for Congress to hold the man for the -- that Congress for failing to answer. Another thing, the courts to say off you go to prison for 10 years.
Bruce J. Terris: We are -- I have to come back to -- in our view although the power to the -- to the individual maybe greater since he will be -- he could conceivably confined. I think it's for five years Your Honor, but could be confined for a longer period than the -- than the Senator or the House could confine that still the -- if this Court lays down a rule of probable cause under the Fourth Amendment as Mr. Rauh contends, it would be a serious limitation on the power of Congress. We think this is the -- is the essential question in this case, just to what extent --
William O. Douglas: It would be a -- it would be a serious limitation on the powers of prosecutors to get indictments for offenses of this kind.
Bruce J. Terris: Your Honor, if -- if the Congress cannot compel testimony, if it cannot compel testimony, obviously, it very seriously interferes with it -- with its power to investigate.
Felix Frankfurter: Why don't you be concrete and say, if Shelton, instead of Congress referring this contempt in its view to the United States Attorney or the District Attorney and told the sheriff that the sergeant-at-arms could bring in before the court -- the bar of Congress and it impose exactly the same offenses and it put him in charge of the appropriate arresting officer of the district, you would then have done exactly what was done here, as what it's done in Kilbourn against Thompson to sue out a habeas corpus because of the illegal commitment by the Congress, by the Senate when it exceeded its constitutional power to do what it claimed to be beyond its constitutional power.
Bruce J. Terris: But the proce --
Felix Frankfurter: -- exactly the same question with the (Voice Overlap) --
Bruce J. Terris: -- procedural requirements of the Bill of Rights as they apply to Courts are, at least do not in terms apply to Congress in -- in the full panoply of them.
Felix Frankfurter: Killbourn was let out, Mr. Terris?
Bruce J. Terris: That's precisely my view, the holding of Kilbourn and Thompson -- Thompson that there is this kind of judicial review. I would be very surprised if the probable cause applies here in a different fashion, I think the issue would be the same if the procedure was as Mr. Justice Frankfurter has suggested. And we were --
Earl Warren: Mr. Terris, I'm wondering if there isn't another distinction between these two kinds of procedure if in a case of this kind on trial when he goes on trial. If these things are not open to him, he has no way of -- of ever raise -- raising him unless he -- unless he raises it at the instant that he's called as a witness and asked the question. Now, I'm -- I'm not -- I'm not familiar with the procedure or in the Congress, but if they took him before the -- the bar of the House of Representatives for failing to answer these questions, he'd be entitled to -- to a hearing there, would he not? He could put up a defense, could he not, before the -- before the Congress and -- and trash these things out and -- and we'd have a -- we'd have a record on it before it ever -- before he was ever sentenced but here --
Bruce J. Terris: That's what we have here, we're into trial.
Earl Warren: No, no your -- your contention that -- that the Cong -- that the Committee is not required to show any reasonable grounds for -- for insisting upon this evidence is conclusive and that when it comes to the -- these -- when it comes to the Court and there's an effort to put him in jail, he has no -- he has no defense to it at all nor did he have before the Committee unless when the -- when he came then was confronted by the question. He was prepared with a lawyer and to -- to represent him and advise him of his rights.
Bruce J. Terris: We think the rule would be the same though if he'd been tried by the Senate. We think that he would have been required -- the Senate would not have to have listened to any Fourth Amendment contention if he had not made it at the time he refused to answer before the Committee.
Earl Warren: I say I'm not --
Bruce J. Terris: I think --
Earl Warren: Im not --
Bruce J. Terris: -- we think (Voice Overlap) --
Earl Warren: I'm not -- I'm not familiar with -- with -- with that procedure over there but I was wondering.
Hugo L. Black: Are you sure that you could carry that -- what you seem to make its logical extent. Supposed gotten him in there and took him with force threats to his personal safety, to make a statement and that he's been indicted for that. Would you say that it makes no difference that -- that -- that he couldn't save himself from such a prosecution --
Bruce J. Terris: You mean --
Hugo L. Black: -- because he had not objected to it on the ground it was illegal?
Bruce J. Terris: You mean there was a -- I'm not quite sure on the -- on the facts. You mean like he -- I'm just -- he was interrogated the way, maybe police officers might do under -- for long periods of time.
Hugo L. Black: Well, interrogated -- I don't know -- with threats that he would receive bodily injury if he didn't testify, would you say that he was indicted for refusing to testify there that he couldn't raise that question because --
Bruce J. Terris: Well, in that kind --
Hugo L. Black: -- he hadn't raised it before the Committee?
Bruce J. Terris: -- in that kind of a situation, one very well might say that if he -- he's been coerced that he -- he's also being coerced into not making his objections, I mean here -- he's quite free to make his --
Hugo L. Black: Well that --
Bruce J. Terris: -- objections.
Hugo L. Black: -- you could get it routed by that legal maneuver but --
Bruce J. Terris: Well --
Hugo L. Black: -- the whole figure that you just wouldn't you say that you -- your argument doesn't go that far, does it?
Bruce J. Terris: If a man is under coercion, I don't think he -- he can be compelled to raise all kinds of legal objections on -- during this coercion.
Hugo L. Black: Is that so? I thought you'd go a little further than you --
Bruce J. Terris: Well --
Hugo L. Black: -- could logically explain or could logically determine.
Bruce J. Terris: Turning -- turning -- Mr. Justice Douglas, I wanted to correct one misstatement I have made. The statute says he can be punished for -- for one year so that the -- the actual amount of punishment is not too much greater than what Congress could also impose, of course, there might be consecutive --
Earl Warren: But --
Bruce J. Terris: -- sentences --
Earl Warren: But they have a dozen questions as 10 times due.
Bruce J. Terris: That is conceivable, Your Honor.
Earl Warren: Well, conceivable, it's been done hasn't it?Only the -- only the judges haven't given them consecutive sentences here. What they've been convicted on a -- on a great number of counts depending upon the number of questions they refuse to answer. And under the law -- under the law -- they can be given consecutive sentences but did not.
Bruce J. Terris: That's correct sir. With only one limitation of course, the Yates case says that if they lay out a whole area in which they will not answer, they can only be convicted for one contempt but the -- but that's quite true. If they only refuse to answer a series of questions without any area being laid out, they can be -- receive consecutive sentences.
Earl Warren: As I recall it, we have the (Voice Overlap) --
Bruce J. Terris: I think Mr. Shelton did it.
Earl Warren: -- on one case here where -- where one of these cases of this kind wasn't -- it was in this area and not exactly like this the judge asked 11 separate questions and gave him 11 consecutive -- a woman, 11 consecutive sentences of one year.
Bruce J. Terris: That's the Yates case, Your Honor.
Earl Warren: For 11 years and we didn't set it aside either.
Bruce J. Terris: No, Your Honor, you did. I -- I think we're talking about the same case. It's the Yates case and -- and you said there can only be one --
Earl Warren: Well, the first time -- the first time it was here, we did not it set it aside because of that. At the end, didn't we -- didn't we -- we merely -- the Court merely limited the punishment to the amount of time served --
Bruce J. Terris: (Voice Overlap)
Earl Warren: -- the first time around. That was --
Bruce J. Terris: The first time that it was here, you threw out 11 out of the 12 specifications of contempt for this very reason that she had laid out an area which you would refuse to answer. And that therefore her separate refusals were not contempt. I'd like to turn to the -- what is the precise issue in this case and with which Mr. Rauh emphasizes so strongly and that is whether he is entitled to the letter which is the basis on which the Subcommittee questioned Mr. Shelton. In our view, he is not entitled to the letter because he -- because he is not entitled to plenary judicial review of the basis on which the Committee subpoenaed him. We think that there is -- that this Court did not hold in the Wilkinson case, Braden or Barenblatt that this was to be an element of the offense. It was to be tried just like any other element of offense. We think that -- that all the Court suggested there and that's all it was, is a suggestion, is that the Committee had to show that they had some basis, a reasonable basis in order -- in order to subpoena him. He do not think that this means that the witness has -- can put the Committee to the choice that is of either not forcing him to testify or of producing confidential information and although Mr. Rauh seems to think that this is not confidential information, the record is perfectly clear that that -- that that is exactly what it is. Was signed by a pseudonym, it had -- it -- it apparently had considerable other information on other persons that leaves information about Communist Party activities. And it was precisely the kind of confidential information which -- which the Congress would of course not be very willing to give up so if -- if Mr. Rauh is correct, he -- he is putting the Committee in the -- in a precise situation of either not being able to compel and to testify or giving up important confidential information. Now, in the other cases, two of the other cases which are being argued in these series, similar contentions are made and they're the -- and they're the petitioners that were argued, but they're entitled to all materials in the files of the Committee.
William J. Brennan, Jr.: May I ask you Mr. Terris, you've already told us that this is part of the Government's plea to be filed. May I ask first before I ask the question I was just about to ask, suppose that the -- before the hearing that the witness you say did not, but supposed he had and, well, what is the basis upon which you're asking this question?
Bruce J. Terris: Well, he did say that, we think in regard to the First Amendment, yes sir. Well I think -- I mean this is a bunch of -- I was called here by accident --
William J. Brennan, Jr.: Well, what I'm --
Bruce J. Terris: -- it makes essentially --
William J. Brennan, Jr.: -- well, what I'm trying to get at is there is no responsibility even if directly asked upon the Committee to tell them what the basis is upon which they're asking the question, "Are you a Communist?"
Bruce J. Terris: Well, we don't -- we don't think there is, Your Honor.
William J. Brennan, Jr.: None at all, I see. So if -- if he had asked a question directly in just those words, the Committee would have had no obligation to answer them but he would nevertheless have had to answer.
Bruce J. Terris: Well, he -- he could refuse to answer of course and if -- and if this Court held that his First Amendment rights were violated because the Committee had no basis for questioning him then he would -- then --
William J. Brennan, Jr.: Well I --
Bruce J. Terris: -- of course --
William J. Brennan, Jr.: -- accept --
Bruce J. Terris: -- he couldn't be convicted.
William J. Brennan, Jr.: Yes, but you don't test that if I understand you on your view, by anything that happens at the hearing.
Bruce J. Terris: That's right.
William J. Brennan, Jr.: It has to be tested only by what happened at that trial.
Bruce J. Terris: That's right, Your Honor.
William J. Brennan, Jr.: Yes.
Bruce J. Terris: In --
William J. Brennan, Jr.: Well I -- I understand. Now, may I get to the second question, I think you've made that very clear.
Bruce J. Terris: I thought I might be able to make my answer a little -- a little stronger. In Watkins and Barenblatt, the Court held that you had to apprise the witness of the subject under inquiry in the pertinency of the questions. But that is required by the statute, the statute says that -- that you have -- that the question has to be pertinent. And this Court held that the only way a witness could figure out for himself whether -- whether he -- he was in violation of the statute, was that -- that they tell him what the subject was and the pertinency of the question. Now before -- now, we think that the probable cause or reasonable grounds or however you wanted to phrase it but that consideration, it's just one of the considerations which are involved in the First Amendment contentions. Now, would the Committee have to say -- go through the kind of discussion which this Court made in the Barenblatt case about the great national interest in -- in protecting the -- against subversion that -- that they had a valid legislative purpose. It's another one of the considerations under the First Amendment in Barenblatt. If -- if the witnesses entitled to this kind of an explanation when he objects on the grounds of the First Amendment that the Committee goes through the whole First Amendment contention. Obviously, the -- there's going to be -- it's going to be quite -- quite a procedure before the Committee, it's not quite the same thing when you ask, "What's the subject?" and they say, “The subject is communist activities in news media."
William J. Brennan, Jr.: And now -- now let's get then to the trial where you do say that the Government include -- must include something which indicates that they had a reasonable basis. Now, what is that is that just at some member of the Committee or counsels, the problems to the trial and says, "We had a basis period." Is that enough?
Bruce J. Terris: Probably not, Your Honor. We -- that isn't this case.
William J. Brennan, Jr.: Well, I know. Well, I'm trying to find out how (Voice Overlap) --
Bruce J. Terris: No, we put -- we -- we think it has to make a description of some of the -- of the materials. What that his -- if he's a member of the Communist Party, he attended communist meetings of some kind of a description with all of that kind.
William J. Brennan, Jr.: What form would it take? The Committee witness takes the stand and said well in our files, we have information that this witness attended meetings and such and such and such and such. Well, we have information as they said here, a letter signed and a pseudonym in which his name is included among another -- a lot of other names. Well how far may the defense go to test that?
Bruce J. Terris: Your Honor we -- we think that, that kind of evidence is sufficient in itself. Now they can ask questions as they did here." How long ago since you've seen the letter? Do you remember precisely what it -- what it says here?" They can ask that kind of question. We think that they cannot go into the files of the Committee either by a subpoena or by cross-examination.
William J. Brennan, Jr.: In other words if -- if the witness takes (Inaudible) that there was a letter, the defense is foreclosed in trying to prove that there wasn't any letter. And the only way they could prove it, namely by showing the files don't contain.
Bruce J. Terris: We think that's true Your Honor. Now, I would like to rely in part on the Barenblatt case. There, the Court -- there the Court said, "In -- in discussing this issue, the one sentence which is on probable cause nor the petitioner's appearance, as a witness, follow from indiscriminate dragging of procedures, lacking improbable cause for belief that he possessed information which might be helpful to the Subcommittee." And then it dropped a Footnote to support this -- this statement. And the Footnote says, see page 124 and note 24. Now on page 124, all that is there is the -- is the Courts answer to the petitioner's contention that the questions weren't relevant. The Court says the questions were relevant. We think the questions are relevant here. And then at note 24 -- note 24 contains a statement by the chairman that the evidence or information contained in the files of this Committee, some of them in the nature of evidence shows clearly that the witness has information about Communist activities in the United States of America, particularly while he attended the University of Michigan. So, that's what the Court relied on in Barenblatt for showing whatever cause must be shown. Now, that -- that statement is considerably less detailed than the statement that we have here. At least this identifies the source in general terms of the information. It doesn't identify the particular person or it doesn't show the letter but it -- more than saying we have something in our files. So we -- so we think we've gone beyond what the Court has already suggested in Barenblatt.
John M. Harlan II: Is there a contention being made by your adversary that (Inaudible) that they don't rely on the Jenks case, do they?
Bruce J. Terris: No they do not. And of -- and of course we would -- we would say that it's not a point because this isn't an element of defense, I mean we --
William J. Brennan, Jr.: Well, this is not a Jenks problem anyway, was it?
Bruce J. Terris: No -- no it would not --
William J. Brennan, Jr.: Not that it requires statement to this witness.
Bruce J. Terris: No, that's -- that's correct.
William J. Brennan, Jr.: The letter which he says that comply as the reasonable basis.
Bruce J. Terris: That's quite -- quite correct, Your Honor. Now, petitioner seems to think that there's either an -- an all or nothing proposition. Either he's entitled to completely view just as if he would be entitled to review of any other -- of any element of the crime, whether he answered the questions, whether the questions were pertinent or -- or he says, "Then there's no review at all." And therefore, the Committee can cuff him off the street. Our contention falls in the middle. We do not say that they can call anybody off the street. That is not our contention. When we're put in the area of First Amendment rights, I -- I want to limit that very clearly to that because that's what the area that this Court has considered the question in. And we say, what the Committee must do is it must come forward either with sworn testimony and this was sworn testimony by an official of the Committee or by documentary evidence to show what basis they have for questioning the witness.
Earl Warren: Well it cannot be tested that -- the evidence cannot be tested in the usual way.
Bruce J. Terris: That's quite correct, Your Honor. Not in the -- not the full kind of review that would be required for an element of the offense. Now, this is -- for example --
Earl Warren: Not full -- not for a review, but it cannot be tested according to the ordinary rules of evidence.
Bruce J. Terris: That's quite correct Your Honor.
Earl Warren: In other words -- in other words if the man makes a statement and sticks to it, that -- that makes your case even though -- even though --
Bruce J. Terris: Well, of course the judge (Voice Overlap) doesn't have to believe it.
Earl Warren: Even though there are -- even though there are things in existence that could well be shown that -- that will not be shown.
Bruce J. Terris: That there's -- that's -- we -- we rely on the -- on the strong presumption which this Court recognized in Barenblatt that Congress is -- is pursuing a valid purpose. Now, there the question was a valid legislative purpose. This Court made quite clear, it seems to me that they would not look into the files of the Committee to see whether there wasn't a resolution which said, "We don't want this man to testify because we think he has information, we just want him to testify, because we want him to be fired from his job." Now there may well be that kind of a resolution in the files of a -- of a Committee. This Court said it wouldn't look into that, it wouldn't -- it would start with the presumption, the very strong presumption that there was a valid legislative purpose but that wasn't a consideration of a constitutional issue, too.
William J. Brennan, Jr.: May I get back to this momentarily? I gather what you're telling is, if it's in the First Amendment area, they can't call a man off the street unless they have a reasonable basis for asking the question which trespass if you please in the First Amendment, is that right?
Bruce J. Terris: Well I -- I wouldn't quite (Voice Overlap) --
William J. Brennan, Jr.: You take whatever (Voice Overlap) --
Bruce J. Terris: I think --
William J. Brennan, Jr.: Anyway, is that -- get in to the First Amendment, yet when they get him there, they can say to him, "Are you a communist?" they don't have to tell them because they have a reasonable basis for asking it though, only if before the Committee.
Bruce J. Terris: They do not have to apprise and that's right. Mr. Rauh has never made the contention that they do. He's never made the con -- the contention that they --
William J. Brennan, Jr.: Well, I thought maybe he had but (Voice Overlap) --
Bruce J. Terris: If he -- well he -- I think yesterday, he did suggest for the first time that possibly, that they had to do it -- they had to tell him at that time but I -- when I say never, certainly not up to this Court and I think not in any document he's filed.
William J. Brennan, Jr.: Oh I -- I gather the -- the Committee -- the Congress has to vote before these matters are submitted for contempt prosecutions, does it not?
Bruce J. Terris: Yes.
William J. Brennan, Jr.: So that -- in the situation you put, a Cong -- a Committee might have no reasonable basis yet call him in and ask him, "Are you a communist?" with whatever consequences that might have and then not pressed for a prosecution or you choose a thing that might happen.
Bruce J. Terris: Well, Your -- Your Honor they could -- they could do that even if there -- if there was a requirement that they have to apprise him. They could say --
William J. Brennan, Jr.: Well, what I'm -- what I'm getting at if that's what occurred then they'll never be disclosed if they did have some reasonable basis in believing that he was before they ask him questions, is that right?
Bruce J. Terris: Well that -- that's true but it would also be true if a rule were laid down that they had to tell him the basis and they refused to tell him the basis. It had still the -- the -- excuse me -- that's the end of my argument.
Felix Frankfurter: Mr. Terris, we talked -- we discussed these things in the abstract about calling in a man off the street, suppose as I see thus move it, there'll be a congressional investigation regarding the complaint of the reserve officer to observe the man and suppose a member of the Committee of Congress sees a man with reserve uniform (Inaudible) but suppose he's identified as a reserve, the man is a reserve (Inaudible) and he detain this man until a subpoena could be issued for him, but you need -- that's a man off the street, you could put him and ask him about (Voice Overlap) --
Bruce J. Terris: Of course we make the very sharp distinction between the Fourth and First Amendment and since we do --
Felix Frankfurter: I don't care about or Fourth or Fifth or any (Voice Overlap) --
Bruce J. Terris: We say yes.
Felix Frankfurter: I'm just asking you --
Bruce J. Terris: He could call him off the street.
Felix Frankfurter: -- whether the Congress doesn't say he's going to bring you in under the Fourth and not under the Fifth, under the First but not under the Sixth.That is the way Congress operates and never did operate.
Bruce J. Terris: We think that they could bring him --
Felix Frankfurter: Could they bring him into this (Voice Overlap) --
Bruce J. Terris: Yes, yes.
Felix Frankfurter: -- because (Voice Overlap) --
Bruce J. Terris: Yes.
Felix Frankfurter: -- although he's from the street?
Bruce J. Terris: Yes.
Felix Frankfurter: So you can discuss these things from (Inaudible) abstract without getting anywhere --
Bruce J. Terris: But the --
Felix Frankfurter: Except where we start (Voice Overlap) --
Bruce J. Terris: I want to make it clear though that if they ask him, "Are you a communist?" This Court has suggested that -- that that question may not be able to be asked unless they have some basis.
Felix Frankfurter: Well --
Bruce J. Terris: Thank you, Your Honors.
Earl Warren: Mr. Rauh.
Joseph L. Rauh, Jr.: May it please the Court. We submit on the brief the issue of the question under inquiry which we have fully briefed. On the question of the indictment, it does not contain the question under inquiry that the grand jury was wrong and chosen. We rely upon petitioner in the next case, it will be heard in one when we finish. Now, coming to the problem of probable cause in this -- in this case, I know it's an academic question that the Court seems to very interested in is whether one has to raise probable cause before the Committee. However, the question is not before this Court because we raised probable cause, I challenge anybody to find better words and I failed to see why I am involved in this hearing and to find better words and I am a victim of accident short of reciting the language of the Fourth Amendment which I do not think is called for by layman thing and so the question was raised. Now the question that Mr. Justice Brennan asked, "Did we raise the problem and have we -- did I argue?" that at the time he says, "I am a victim of accident." Does the Committee have an obligation to respond, "You are not a victim of accident, we have a letter here that says it from a reliable informant," and we've argue this fully in Footnote 6 on page 13 of our reply brief.
John M. Harlan II: Where is your victim of accident stated?
Joseph L. Rauh, Jr.: On page 89 -- 87 -- 89 sir. On the second -- the first sentence in the second full paragraph, "I am involved in these hearings as a victim of accident." Now, therefore (Voice Overlap) --
Felix Frankfurter: It reminds me that the victim of accident and to get the -- properly before a tribunal.
Joseph L. Rauh, Jr.: That's --
Felix Frankfurter: Accident may propel relevant.
Joseph L. Rauh, Jr.: I'm only suggesting, Your Honor, that we raised the point. We are not at this moment arguing the validity of the point. I am suggesting we raised it. That is the only point I have made so far. Now, coming to what is based, we did raise it. Now, whether we would have to, I agree with the questions that we wouldn't have had to, but the fact is we did so I don't quite see how it will serve my short remaining time to argue that we didn't have to when in fact --
William J. Brennan, Jr.: Well --
Joseph L. Rauh, Jr.: -- we did
William J. Brennan, Jr.: But as I understand Mr. Terris, even though you did. At least if you're in the First Amendment area, you're not entitled he says to be told on the basis upon which the question was asked.
Joseph L. Rauh, Jr.: I see no more reason why I feel that it's the same as Watkins. We're entitled to be told so we know whether we have to answer, and it is not true that this man had a closed mind in whether he'd answer these questions. Right in the record, he told that I was permitted to tell the judge that if he were ever legally required to answer these questions, he would do so. In other words, this is not a man who went in there with a blank mind that he would never consider answering the questions, this is a man as to whom he might very well know.
William J. Brennan, Jr.: Well, may I ask you directly Mr. Rauh.
Joseph L. Rauh, Jr.: Yes sir.
William J. Brennan, Jr.: Let's forget the Fourth Amendment argument and just take the First Amendment. You say you raised it in the context to the First and that --
Joseph L. Rauh, Jr.: We raise it both ways, sir.
William J. Brennan, Jr.: Yes, well, (Inaudible). Forget the Fourth for a minute. You raised it from the context of the First and you are asked a question, "Are you a communist?" without being told that they did have in the files something upon which they felt they had reasonable ground to ask that question. Mr. Terris says, the Committee had no obligation whatever to tell you but they did have such a basis. Now, how do you meet that argument?
Joseph L. Rauh, Jr.: I think that any facts that the Committee has would help a man resolve whether he has a right not to answer, should be provided for.
Felix Frankfurter: Mr. Rauh, may I ask you this question. Have I followed -- I followed his interest. I do not vouch for it with an appreciation, but I followed with interest your argument and am I right in inferring that if the chairman of a committee had said to a witness and this witness' position, would he ask him, "Why am I here?" If the chairman said, "I can assure you we have a very good reason for putting these questions to you, but there are also very good reasons but I'm not disclosing the reason." That would still be subject to your condemnation.
Joseph L. Rauh, Jr.: Oh yes, Your Honor. There are no facts in your statement.
Felix Frankfurter: I just want to be sure I understood you.
Joseph L. Rauh, Jr.: Yes. Now --
William J. Brennan, Jr.: There was that -- further, supposed he said had -- supposed the chairman had said, "Well we're going to ask you this because we have in our file a letter in which your name is included or summoned by the name of Shelton and to which assigned in the pseudonym of -- but we're not going to show you the letter, but that's the basis upon which -- it's that information upon which we based the question." What can you say to that?
Joseph L. Rauh, Jr.: That might be enough, Your Honor. I don't say that it is and I'm glad that question isn't here because he didn't say anything. It might -- that would be a border line case, I would, if I had that case, I would be (Inaudible) but I recognized it's a different case than this.
Felix Frankfurter: I don't seem -- I don't see why it isn't relevant because that's precisely what took place at the trial.
Joseph L. Rauh, Jr.: Well, I was just coming to the trial, if Your Honor please. Now, so much for the hearing, we say victim of accident, I failed to see why I'm here, raises at least first, we think for forth, we think there should have been an answer. Now, let's forget about it -- let's begin with the trial. There's no question we raised First, Fourth and Fifth Amendment of the trial if they hadn't have a -- a reasonable ground for calling it. Raised it -- it's -- it was the whole trial. The re -- record is reached of this -- this point. Now, the Government takes this position. They say, they have admitted now that there has to be a reasonable basis for believing that the witness has information which it is -- which has a value to the Committee. They've -- this is then to quote again from Mr. Terris, "That the witness -- that they have to present a basis for calling him at the trial." Now they say they have a basis for calling him at the trial because the witness (Inaudible) comes in and says, "There is a letter." We make a prima facie case that there is not a letter and you didn't hear one word out of Mr. Terris suggesting that the prima facie case we made that the wit -- that there is no letter, was in anyway -- that he had any rebuttal to the prima facie case I made yesterday that there was no letter that the witness contradict himself -- why Willard Shelton if there was the letter, why was he surprised, why did he say the witness --
William J. Brennan, Jr.: Well the witness never -- witness first testified that there was a letter. He never actually withdrew that testimony.
Joseph L. Rauh, Jr.: No, sir. But I'm saying that I made a pro -- on cross-examination a prima facie case that the witness was not telling the truth -- that's all I was adverting myself there.
Potter Stewart: Well, wasn't that just a matter of credibility from trial?
Joseph L. Rauh, Jr.: Well, that's exactly the point Mr. Justice Stewart.
Potter Stewart: Do you think you're entitled to --
Joseph L. Rauh, Jr.: That's exact -- you put your finger on what -- on the whole case here, the judge did not find that this letter existed. In other words, and this is the whole case and it seems to me it -- it ends any suggestion that this Court could rely on the letter. This Court cannot rely on a letter that the -- a judge refused to find existed. That's why the judge found, you didn't need probable cause but if you did, you had it because he was a man of the times. The judge refused to find this letter existed and it was -- that was the reason that the Court of Appeals found, that you could call anybody off the working press. In other words --
Potter Stewart: This was not a jury case wasn't it?
Joseph L. Rauh, Jr.: This is not a jury case. The judge is the trier of the fact. Now, and it so -- that there's no way the Government has conceded this case out the window when they say there has to be a showing, there is no letter on this record because the trial judge refused to find that there was a letter. Now if I may address myself to Mr. Justice Whittaker's question sir from yesterday about the Draper case. The Draper case was a case where a paid informant, narcotics informant -- you know it better than I do but I was really describing it to the other side of the Draper.
Speaker: This is from (Inaudible)
Joseph L. Rauh, Jr.: Well, let's take the Draper case which was the first when you imagine. There was a paid informant, told a federal narcotics agent about a man and would -- it would've been probable cause if the informant had been there, but the agent got it hearsay from the informant. They arrested the man in the quest -- the agent then died so the (Voice Overlap) -- no, the informant died. So the agent testified probable cause and this Court allowed it. The difference between this and the Draper case is that there, the hear -- it was admitted that the hearsay existed. Here, we deny that the hearsay exists. We deny that the letter exists. In other words, our case would be like Draper if we have gotten the letter and then said this letter is not sufficient. We're sa -- we're saying the letter doesn't exist. There isn't any letter, there's no proof the judge -- district judge wouldn't find there was a letter. The Government wouldn't produce it, so that in other words, in draper, the fact of that hearsay existed was not contested. We are saying there is no evidence hearsay or otherwise. So in our judgment, I didn't really give a -- adequate distinction of Draper yesterday but it seems to me that it's completely distinguishable on the ground that there, the hearsay obviously existed the testimony and here, we're saying there is no letter, the hearsay doesn't exist. Now, if I may, I would also like if Justice Frankfurter would do me the -- a favor of looking at the record page 99 where yesterday, he referred to the fact at the bottom. I think it is locked in the safe of the present Chief Counsel, Mr. Robert Morris and suggested that this raised a problem for the defense. I would ask only that we go to the next question and the next answer Mr. Justice. Isn't that in the files of the Internal Security Committee? Answer, "I think it is in the archives of the Committee, it is in the possession of the Committee." In other words, the Government is conceding there that they -- that that this is the witness (Inaudible) saying we have possession of it, but as he says on page 117 of the record (Voice Overlap) 117 when I asked for the production of the letter to the Court. On page 18 -- 118 turning over, I asked the Court for it but Mr. Justice (Inaudible) saying "I am sorry Mr. --
Speaker: (Voice Overlap)
Joseph L. Rauh, Jr.: -- Rauh." Well I used that advice of you sir. “I am sorry Mr. Rauh I can't give you that letter." It is confidential but then he doesn't tell us why and that -- but I kept on and in six places in the record, I would like to give you these citations if I may. Six times in the record, I asked His Honor of the Court, to give us this document. R99, 117, 169, 173, 181, 210 and only the Court could order it given to us because under the rules of the Senate, neither (Inaudible) or Morris nor anybody else could give it to us without an order of the Court.
John M. Harlan II: Could I -- could I ask you a question, is the doctrine that you're advocating here is something that's peculiar to the congressional committees or would it apply to a judicial subpoena or a grand jury subpoena, be concrete. If one of the subpoenas that aid subpoenas before a grand jury has to go into the grand jury room and they can go into the Court and say, I want to know by the District Attorney who's subpoenaing me before I should be required to testify?
Joseph L. Rauh, Jr.: He can -- he can get that Your Honor because if he refuses that -- and that's the difference between that proceeding and this. If I go before a grand jury and that they won't tell me if why they have asked me to come there. When I refused to answer, I'm not in contempt. I don't -- not going to be indicted. I am taken before the Court and at this time, I say, that they didn't have any grounds for calling me. The Court will ask them, "At that stage and before any criminal offense is committed," the Court will then say, "What the -- we'll ask the district attorney why -- why do you want this man?" What is the probable cause and the Court will decide. You get a -- if the man goes back and refuses to answer. Actually, he can appeal that right out.
John M. Harlan II: -- (Voice Overlap) -- question on how you raise it but you -- you -- you think that in a grand jury subpoena, a man can go before the Court and say, "Before I can be asked any question, I want to know what -- what the ground is in which I was subpoenaed."
Joseph L. Rauh, Jr.: That happens everyday, if Your Honor please. When --
John M. Harlan II: I never heard of it.
Joseph L. Rauh, Jr.: Well, by a man refu -- by a man refusing to answer, you can't go and get an injunction. This was the point, I believe, Mr. Justice does it. I mean you can't get an injunction against the grand jury, but if you refused to answer before you are put where you determine whether you're going to commit the crime of refusing to answer, you do get it from the --
John M. Harlan II: Now, the question is if what --
Joseph L. Rauh, Jr.: Hale and Henkel actually does say there --
John M. Harlan II: The question is put to you first that your proposition would be, I take it that however relevant the questions may be that before any questions are put to the witness at all, he has a preliminary objection that would go to a disclosure of the grounds on which he was being asked to testify.
Joseph L. Rauh, Jr.: I have two points, that's one of them. Secondly, that certainly at the trial, the Government has to make some showing and the Government -- I want to make clear that the Government has conceded this case. Justice Frankfurter finally takes a -- took a position in his questions, stronger than the Government. The Government has conceded in this Court that there must be a showing. They simply say they can make that showing without the normal standards of evidence and rely on the letter and I say that they can't do it under the Sixth Amendment confrontation. But even if you can do it under Sixth Amendment confrontation, I say where they fell down was when he's -- when they indicated that there was something in this record that showed this letter and I say the one that judge wouldn't find this letter, they're out even if you could get around Sixth Amendment which you cannot.
Felix Frankfurter: If you were my lawyer Mr. Rauh, would you advise me to -- I should ask counsel what right they had to infer from the fact that I put a question that that's my conclusion?
Joseph L. Rauh, Jr.: Well, I would only say that at one stage, I --
Felix Frankfurter: -- (Voice Overlap) -- knowledge.
Joseph L. Rauh, Jr.: Well, may be I tried to -- to define that sir.
Charles E. Whittaker: Would you tell me, is there a different rule in your judgment to be applied to a subpoena of this character from a subpoena of a -- a witness in a civil case?
Joseph L. Rauh, Jr.: Well, that -- I'm not certain how it would work out and say a witness in a civil case except again to point out that if the witness refuses to answer, there would -- the judge will have to determine relevance and there will be no requirement on this witness to answer until the judge and through the entire appellant procedure, has determined the relevance of the question. In other words, the pro -- the -- you -- you do not get the situation where a man can be called with no reasonable grounds, you don't get that in a civil case because the judge will determine that the -- that there were by virtue of the action on the particular question.
Charles E. Whittaker: Well now are you saying that one of my clients who subpoenaed can testify or to produce papers and it seem to me, I would be justified in going within and they're saying, "Just keep your mouth shut. You don't have to testify until the personation in the subpoena first make some kind of a preliminary showing that you may have information of value and only then will you have to talk.
Joseph L. Rauh, Jr.: No, Your Honor, I do not make that suggestion, I was making it much more limited suggestion. The witness there has the protection of the judge's decision on relevance before he is required to answer which protection he does not have here.
Charles E. Whittaker: Now what's the difference between that subpoena and this subpoena?
Joseph L. Rauh, Jr.: The difference here is -- well, I suppose, one difference is, it's the Government of the United States operating to force a answer in a First Amendment ground as against a civil action which ordinarily, is not going to raise a problem. People aren't -- individuals are not ordinarily calling people to testify unless they themselves have reasonable grounds to believe they would have a better -- there's a difference between the Government's operation here which is the congressional committee and the individual whose right, you have to protect.
Charles E. Whittaker: Then if I may ask you, doesn't your argument though phrased in terms of probable cause really mean good faith?
Joseph L. Rauh, Jr.: I don't believe that Your Honor, I believe it in terms of -- and the Government agrees. You see, we had a wonderful morning here. We've had a -- a meeting of the minds. The Government and the -- Mr. Shelton's counsel agree, "That there must be a reasonable basis for believing that the witness has information which is of value to the Committee."
John M. Harlan II: Your agreement doesn't bind this Court.
Joseph L. Rauh, Jr.: No I -- I was suggesting that it hadn't bound the Court.
Felix Frankfurter: (Inaudible) agreed to argue the opinion for the Court.
Joseph L. Rauh, Jr.: Well I -- I'm not suggesting that, I simply said, we have had a remarkable unanimity up here on -- and the Government has conceded the case because they have therefore said, "We have a right to the letter," but they -- there is no letter because the district judge wouldn't find the letter and that is perfectly clear. And I would like to -- (Voice Overlap) --
Speaker: Now Mr. --
Joseph L. Rauh, Jr.: Excuse me.
Speaker: You didn't (Inaudible)
Speaker: How long did you -- could have subpoenaed the letter to the committee (Voice Overlap) --
Joseph L. Rauh, Jr.: We tried Your Honor -- we -- we issued this subpoena to the Committee that's referred to on page 26 of our brief of our record. The first point we issued a subpoena for all documents relevant to this. This was denied and you -- and on the ground that we weren't entitled to it because probable cause wasn't an issue and you couldn't have issued any further subpoena because this -- I mean this -- if we issued another subpoena after the judge had denied that one. I think I might have been in contempt in case. If you look at this record pretty carefully, there were a couple of times when I think that the judge felt I was pressing his letter pretty hard.
Speaker: I want to join the (Inaudible)
Joseph L. Rauh, Jr.: Precisely, Your Honor, and only after a jud -- court order. In other words, what would've happened was, if the Court had ordered the production of this letter, then the -- then the senate would -- would have automatically, there's a procedure whereby when the Court orders a reduction of a -- of a document then the Senate and the House do provide it, but the initial step is the Court's ruling that the document is a material.
Felix Frankfurter: Automatically, with the reservation -- with an express reservation in terms by the Congress that it is under no duty to respond to the subpoena.
Joseph L. Rauh, Jr.: Precisely, and I kept saying when they subpoenaed this out, Your Honor, then of course we are entitled to an acquittal because the case is not proved and this seemed to be rec -- recognized if any form of cause were necessary as is I would point out here.
Felix Frankfurter: You're right if you are entitled to the -- to the letter.
Joseph L. Rauh, Jr.: That's correct, Your Honor.
Felix Frankfurter: And if the letter was relevant to this -- was -- it was necessary to prove the ingredients of the crime and if either the Government or the Congress will pose an essential piece of documentation to prove the crime, then of course you must go free.
Joseph L. Rauh, Jr.: Well --
Felix Frankfurter: All of these have to be answered first.
Joseph L. Rauh, Jr.: I'm glad that we could --
Felix Frankfurter: Won't you agree?
Joseph L. Rauh, Jr.: Yes, I'm glad we could end on such a nice note of agreement, if Your Honor please.
Felix Frankfurter: Oh well --
Potter Stewart: Mr. Rauh.
Felix Frankfurter: He could recognize things.
Potter Stewart: I didn't understand that it's important to my -- to my understanding of your brief. What's your distinction -- what distinction do you make between this kind of a subpoena to Mr. Shelton and a subpoena to an ordinary witness in a civil action of the Federal Court?
Joseph L. Rauh, Jr.: I'll make the following distinctions. First, this is a subpoena -- this is a subpoena by the United States of America through its Congress. The other is essentially an individual action.
Potter Stewart: Well, I'm like talking about the Federal Court. Now let's -- let's assume this kind of case to make it -- let's assume a -- as a civil action brought in the District of Columbia for assault and battery allegedly -- allegedly committed at a communist meeting here and you -- you subpoena some supposed people who are at that meeting and you saw the -- saw the thing happened. I would so assume that kind of case in the Federal Court. Now what's the distinction between subpoenaing even mistakenly people as witnesses in that kind of a case and a subpoena here?
Joseph L. Rauh, Jr.: I have three, Your Honor. I have been trying to write out as you --
Potter Stewart: Alright.
Joseph L. Rauh, Jr.: -- you spoke so if I didn't look attentive, but I was trying to prepare my answer. First, there may be others, I would say that this governmental action subject to due process and it is arbitrary for a congressional committee to summon someone without any cause and that is this record. Secondly, there is in the Court a proceeding for protection which I tried to make in my answer to -- before that the mere mechanics of how it works is a protection in the court room that it is not here. But if the man walks here and say, "I don't know that I'm a victim of accident." The judge is going to make --
Potter Stewart: Now, let's the say the first question is -- is -- to him is, "Where are you at that Communist meeting that night?"
Joseph L. Rauh, Jr.: In a --
Potter Stewart: As I refuse to answer.
Joseph L. Rauh, Jr.: Well, obviously, he would -- he would say to the judge, "I am a victim of accident, I -- I was -- I have nothing to do with anything, they must have had a mistake -- mistaken identity which is --
Potter Stewart: But he -- he won't say no to that question under my case.
Joseph L. Rauh, Jr.: Then the judge would ask --
Potter Stewart: In fact Mr. Shelton would not say no.
Joseph L. Rauh, Jr.: No. The judge would immediately ask the prosecutor -- ask the --
Potter Stewart: This civil action (Voice Overlap) --
Joseph L. Rauh, Jr.: And ask the parties what the relevance of these all is and -- and if relevance were shown, the judge would finally decide it one way or another. This fellow would at least have had the protection in there of a judicial decision before answering. So I say there -- there's a difference in the type of action here and there's a difference in the practical application of the action. And thirdly, and I -- I don't know which is the most important of the three and I noticed that the light is on and I was going to end on -- on this. This is an action in an area of the First Amendment. There can be -- even assuming, everything this Court has said, if Your Honor please, assuming -- assuming exactly what the -- I accept -- I mean I don't accept the decisions of Barenblatt and Wilkins and in Braden, do not -- they base it on a relative consideration of need. There can be no need for the testimony of a victim of accident and particularly in this area, the procedural requirement and this is all -- this is (Inaudible) in all of your cases where procedural requirements definiteness and certainty, must apply doubly so in this area. So that where -- I think when the Government concedes that there is some cause, they are recognized and I think it was on a First Amendment time when they were concede that there must be a reasonable basis for believing that the witness has information, they recognized the same distinction that in essence -- I -- I would -- I would make that in this area where the First Amendment is in -- is involved, there must be some showing as -- as part of that and this is, I would say, a part from probable cause under the Fourth Amendment which possibly this Court will not have to reach since there isn't any cause at all, since there isn't any letter under any amendments.
Felix Frankfurter: Mr. Rauh, isn't the First Amendment involved every time I'm asked to talk when I want to keep silent.
Joseph L. Rauh, Jr.: It may be Your Honor.
Felix Frankfurter: Well, isn't it -- not maybe, isn't it?
Joseph L. Rauh, Jr.: No, I would say that they may.
Felix Frankfurter: If I have a right to keep silent even -- even though what I say maybe frivolous or irrelevant or meaningless. I'm a neurotic about keeping silent when I don't have to talk, now that's a First Amendment protection, isn't it?
Joseph L. Rauh, Jr.: I wouldn't say and I think Your Honor will be -- would recognize this particularly that there are degrees of protection -- there is a dispute on this and --
Felix Frankfurter: We're not into the First Amendment. I thought that is the clearest thing in the world.
Joseph L. Rauh, Jr.: I read the decisions of this Court be very close and disputed decisions of this Court as indicating relative considerations in here. I read the minority is indicating that there are not relative considerations. I read the majority as indicating that there are relative considerations of freedom of speech and protection in this area. I say here where you're being called before one of these two Committees as the Chief Justice suggested. We're being called before the one that's in the House in America and other is one here, the Senate Internal Security Subcommittee. Were you being called here? This is peculiarly vulnerable and dangerous. Now, principles have to be established for committees but -- and I suggest there will have to be some reasonable basis for all of them, but we've reached the agreement and that cannot be decided in this case but there is a concession, there is, it seems to me an assumption that where there is a First Amendment consideration, and let me say this sir, even though this Court has decided five to four that the First Amendment does not prevent the question put, I don't think even the majority suggest that this is a frivolous contention that the four -- that that the fact that this question should never have been asked anyway, is a frivolous contention. But I say, when you pyramid upon that, asking a person as to whom there was no ground for even calling him there, then it seems to me, there can be no question in that circumstances that the weight which Your Honors define majority put in favor of asking the question, clearly must go the other way against asking.
Felix Frankfurter: But in all good conscience, in all good conscience Mr. Rauh, if I'm asked to give my view about a subject, one exercising authority either as a judge -- or the Chairman of a Senate Committee, it isn't frivolous for me to say it's none of your business if it isn't any of his business. Now, I don't think you can really differentiate on my right to withhold disclosure of my views on any subject if anybody in authority has no business to elicit. I don't think you can make that. At least I cannot I understand, how they can be degrees of privacy to be -- to be breached by a public authority when he has no authority to do so.
John M. Harlan II: The discretion (Inaudible) you keep talking all about the -- always about the First Amendment area. There's another constitutional (Inaudible) and there's a right of Congress to legislate, won't you agree with that (Inaudible).
Joseph L. Rauh, Jr.: Of course, Your Honor, I -- I agree and I would say, finally it was -- we have discussed the Fourth and the First Amendment above all, and I don't' see what this seems to me, what can settle this to due process requirement. And if there is anything I might suggest that would be arbitrary in America today when the risk that comes was going before these committees and I've been before them. There's anything that would be arbitrary, it would requiring a man to come and have his name in the area of communism without some reason maybe as much as I say probability, maybe as much as the Government says reasonable. But if there would be anything that would be arbitrary, I'd say it was that.
Felix Frankfurter: But that isn't the only Committee you've been exercising this kind of authority and has been a (Inaudible) as this Committee has been.
Joseph L. Rauh, Jr.: If Your Honor please.
Felix Frankfurter: And you well -- very well know that don't you?
Joseph L. Rauh, Jr.: I am not here to rectify the wrongs of history. I'm here to present a case of a particular human being who has obviously, on this record been wrong.
Felix Frankfurter: But you are here -- you are here in the context of -- of a claim that this Court was here to incur Congressional investigatorial power in order to tell a witness when it summons him in advance why it has something. You are making that claim and that is your claim.
Joseph L. Rauh, Jr.: My claim is based upon the concurring opinion in Watkins which reads as follows, "By making the federal judiciary, the affirmative agency for enforcing the authority that underlies the congressional power to punish for contempt, Congress necessarily brings into play the specific provisions of the constitution relating to the prosecution of offenses and those implied restrictions under which a court functions." I could not have said it better sir.
Felix Frankfurter: You have well brought up Mr. Rauh and you know that was said in the context of a particular situation where the witness didn't have the remotest idea, wasn't told there was an indication why he's being asked a question that he is being asked.
Joseph L. Rauh, Jr.: But (Voice Overlap) --
Felix Frankfurter: (Inaudible)
Joseph L. Rauh, Jr.: But principles, if I may submit in which I have principles applied generally sir.
Felix Frankfurter: You have to continue that elsewhere.